The Honorable Kenneth D. Gaver      Opinion No. ~-850
Commissioner
Texas Department of Mental Health   Re: Notice requirements
     and Mental Retardation         under the Open Meetings
P. 0. Box 12668, Capitol Station    Act for MH/MR Community
Austin, Texas 78711                 Center.
Dear Dr. Gaver:

     You ask what must be done by the boards of trustees of
community centers for mental health and mental retardation
in order to satisfy the notice requirements of the Open
Meetings Act, article 6252-17, V.T.C.S.   This question was
answered in Attorney Genera& Opinion H-450 (1974) for the
Mental Health and Mental Retardation Authority of Harris
County, for which Harris County served as the operating
agency and the Commissioners Court as the Board of Trustees.
Most of the twenty-seven community centers in Texas, however,
are established and operated by a combination of two or more
local agencies, as authorized by article 5547-203, section
3.01(a), V.T.C.S.

     Article 5547-203, section 3.04, requires that:

          All meetings of the boards of trustees
          shall be open to the public to the
          extent required by and in accordance
          with the general law of this state
          requiring meetings of governmental
          bodies to be open to the public.




                        p. 3588
The Honorable Kenneth D. Gaver - page 2   (l-I...850)



Article 6252-17, section 3A, specifies the places for posting
notice of meetings of a state governmental body, a city
governmental body, a county governmental body, a school
district, and a governmental body of a water district or
other district or political subdivision. We believe that a
community center founded by two or more local agencies is an
"other district or political subdivision" within the meaning
of article 6252-17, section 3A(f) and (g), and that notice
of meetings must satisfy the requirements of section 3A(f)
and (9). Thus, notice must be posted at a place convenient
to the public in the administrative office of the center.
Further, the notice must be furnished to the clerk or clerks
of each county in which one of the establishing agencies is
situated for posting at the county courthouse as required by
subsection (g) of section 3A; or, if the establishing agencies
cover all or part of four or more countries, notice must be
given to the Secretary of State and to the cl,erk of the
county in which the center's administrative office is located,
as required by subsection (f) of section 3A of the Act.

      In Attorney General Opinion H-450 (1974), this office
held that the Harris County Mental Health and Mental Retar-
dation Authority was, for purposes of notice under the Open
Meetings Act, a county governmental body, and that proper
notice must be posted on a bulletin board in the county
courthouse as required by article 6252-17, section 3A(d).
Attorney General Opinion H-450 (1974) continues to
control the limited situation set out in its facts -- that
is, a community center established and operated by a single
local agency, with the governing body of that local agency
serving as the board of trustees of the center, as authorized
by article 5547-203, section 3.02(a). Notice requirements
are satisfied by complying with the requirements otherwise
applicable to that local agency [for example, the county
commissioners court in Attorney General Opinion H-450 (197411.
A community center establrshed by a single local agency, but
having a Hoard of Trustees appointed from the qualified
voters of the region to be served, will, however, be con-
sidered an "other district or political subdivision" subject
to the requirements of article 6252-17, section 3A (f) and
 (g).




                           p.   3589
    .   -
:

            The Honorable Kenneth D. Gaver - page 3 (H-850)



                                  SUMMARY

                        For purposes of the Open Meetings Act, a
                        local community center for mental health
                        and mental retardation established by a
                        combination of two or more local agencies
                        is an "other district or political sub-
                        division" subject to the requirements
                        of article 6252-17, section 3A (f) and (g).
                        The same is true for a community center
                        established and operated by a single local
                        agency unless the governing body of that
                        local agency is serving as the Board of
                        Trustees of the center, in which case the
                        community center must simply comply with
                        the notice requirements otherwise applica-
                        ble to its governing body.

                                             pyw      truly y*s2



                                        /yxc!!&
                                              Attorney General of Texas

            APPROVED:                   v




            c. ROBERT HEATH, Chairman
            Opinion Committee

            jwb




                                            p. 3590